Seawell, J.
The appellant has made many assignments of error covering exceptions to the admission of evidence and to the instructions given to the jury. Most of them, but by no means all, are intended to protect the view taken by the plaintiff that the theory on which the case was tried was erroneous, and, therefore, led to numerous and persistent errors throughout the trial. The main objection to the trial, and the one which may be determinative of the controversy, is the refusal of the court to nonsuit the defendant’s cross action based on the allegedly false representations of plaintiff’s sales agent, whereby defendant was induced to purchase the machinery, the subject of the controversy; and the refusal to enter judgment for the plaintiff upon the pleadings and admissions of the defendant in his answer and upon the trial.
Our first inquiry, therefore, is whether these representations, conceding them to have been made, can be held to constitute actionable fraud.
While these representations, as alleged in the complaint and testified to by plaintiff, are called “representations, warranties, and guarantees,” (sic) — indicating how they appeared to complainant — the labels may not be of decisive importance; but it is important to distinguish between the legal effect of fraud in the inducement, which vitiates the contract, and a parol warranty, which would have to be set up by amendment or contradiction of the written instrument. Furst v. Merritt, 190 N. C., 397, 130 S. E., 40. Such a warranty, in the absence of fraud in the inducement, which would render the contract void, cannot be asserted by parol; not merely because the instrument here contains a positive agreement that all the representations are contained in .the written instrument, but because the writing is presumed to contain all the agreement, and there is nothing in the written contract to indicate any incompleteness. McLain v. Ins. Co., 224 N. C., 837, 840, 32 S. E. (2d), 592; Coppersmith v. Ins. Co., 222 N. C., 14, 17, 21 S. E. (2d), 838; Colt v. Conner, 194 N. C., 344, 139 S. E., 694; Colt v. Springle, 190 N. C., 229, 129 S. E., 449; Murray Co. v. Broadway, 176 N. C., 149, 96 S. E., 990; *289Harvester Co. v. Carter, 173 N. C., 229, 91 S. E., 840; Guano Co. v. Livestock Co., 168 N. C., 442, 84 S. E., 774; Unitype Co. v. Ashcraft, 155 N. C., 63, 66, 71 S. E., 61; Machine Co. v. McClamrock, 152 N. C., 405, 67 S. E., 991. As a matter of fact and legal inference, the parol evidence offered by the defendant does “vary, add to, or contradict” the written instrument, and, as we have indicated, could only be admitted on the theory that the representations constitute fraud in the inducement and destroy the contract.
Without attempting to resolve the indecision manifest in defendant’s pleading and reflected throughout the trial, we examine the alleged representations in that light.
It has frequently been said, with reference, however, to the more general significance of the word, that there can be no all-embracing definition of “fraud” — but each case must be considered upon peculiar facts presented. 23 Am. Jur., Fraud and Deceit, sec. 2; Furst v. Merritt, supra. However, as the subject becomes more narrowly classified when we deal with particular acts alleged to be fraudulent, and more concrete rules may be applied, making the term more definitive in its content and meaning in the eyes of the law, and limiting its sufficiency as a basis of action or defense. As to positive representations constituting actionable fraud, the best known and most widely used definition of a false representation — and the one which we think comes closest to bedrock— requires it to be “a false representation of a subsisting fact.” Cash Register Co. v. Townsend, 137 N. C., 652, 50 S. E., 306.
It is true that even under such guidance, judicial precedents, hastily examined, appear to drag the subject back and forth across the line, on similar factual situations, according as a supposed sense of justice might require in each particular case, without much regard for the syllogism; and that is true in cases dealing with the sale of machinery or mechanical devices where dissatisfaction with the bargain so often develops. Harvester Co. v. Carter, supra; Pate v. Blades, 163 N. C., 267, 79 S. E., 608; Machine Co. v. McKay, 161 N. C., 584, 77 S. E., 848; Machine Co. v. Bullock, 161 N. C., 1, 76 S. E., 634; Unitype Co. v. Ashcraft, supra; Machine Co. v. Feezer, 152 N. C., 516, 67 S. E., 1004; Cash Register Co. v. Townsend, supra.
If contradiction may be found in some of these cases, it is not necessary that we follow those less inclined to protect, against parol evidence, the integrity of contracts which have been reduced to writing, and thus, in trying to prevent fraud on the one part, open an even wider door for its perpetration on the other.
Ordinarily, a mere statement of opinion cannot be held for fraud. The Court is. aware that there are exceptions to the rule and also cogni*290zant of tbe exceptional circumstances wbicb give rise to them. Machine Co. v. Feezer, supra. We do not tbink they appear in the instant case.
There is throughout the judicial treatment of this subject a manifest attempt to follow the definition which we have given, and where the representations held for fraud are partially or wholly stated in the outward form of an opinion, they will be found to relate to some essential character, quality or capacity inherent in the machines sold, absolute in their nature and indistinguishable from factual statements. Machine Co. v. Feezer, supra; Machine Co. v. McKay, supra. "Without going into a dialectic discussion of what may be a fact and what may not be a fact, we are convinced the representations upon which the defendant relies stand too far away from factual misrepresentations to constitute actionable fraud. Harvester Co. v. Carter, supra; Cash Register Co. v. Townsend, supra. At most, they are mere comparisons of one kind of machinery with another, of purely relative import, much as if a trader said to a prospect: “My horse is better than the one you have, will do more work, and save you money.” In any other view, they are merely promissory statements which cannot be held for factual misrepresentations.
In principle the representation under review is more like that in Cash Register Co. v. Townsend, supra (approved and distinguished in Machine Co. v. Feezer, supra), as to which Judge Brown, speaking for the Court, said: “What has been called ‘promissory representations,’ looking to the future as to what the vendee can do with the property, how much he can make on it, and, in this case, how much he can save by the use of it, are on a par with false affirmations and opinions as to" the value of property, and do not generally constitute legal fraud”; citing Benjamin on Sales (7th Ed.), 483, et seq.; Gordon v. Parmele, 2 Allen (Mass.), 212; Long v. Woodman, 58 Me., 52, and cases there cited; and upon these authorities, observes: “. . . commendatory expressions or exaggerated statements as to value or prospects, or the like, as where a seller puffs up the value and quality of his goods or holds out flattering prospects of gain, are not regarded as fraudulent in law.” Such statements were held not to be misrepresentations of a “subsisting fact.”
Since we are of opinion that the representations attributed to Rader-macher cannot be held to constitute actionable fraud, it follows that defendant’s further defense,, based entirely upon such representations, cannot avail him. Upon the admissions of the defendant in the pleadings and upon the trial, plaintiff was entitled to the relief demanded in his complaint, and the trial court erred in refusing to sign the tendered judgment. The cause is remanded for judgment in accordance with this opinion.
Error and remanded.